Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I, referring to a method of fabricating a semiconductor device (Par. 0013-0016); and 												Species II, referring to a method of fabricating a superconducting device (Par. 0020).

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

 Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

If Applicant elects Species I, the application further contains claims directed to the following patentably distinct sub-species:

AI -  referring to a method of fabricating a semiconductor device comprising a solid state light emitting diode (LED) (Par. 0079, Fig. 4);
AII -  referring to a method of fabricating a semiconductor device comprising a bipolar transistor (Par. 0013, 0106);										AIII - referring to a method of fabricating a semiconductor device comprising a single pn junction non-concentrator solar cell (Par. 0014, 0103);						AIV - referring to a method of fabricating a semiconductor device comprising a multijunction solar cell (Par. 0015, 0103-0104, 0108);						AV -  referring to a method of fabricating a semiconductor device comprising a tunnel diode (Par. 0016, 0109); and									AVI -  referring to a method of fabricating a semiconductor device comprising a tunnel diode (Par. 0016, 0109).

The subspecies are independent or distinct because they recite mutually exclusive characteristics. In addition, these subspecies are not obvious variants of each other based on the current record.											Applicant is required under 35 U.S.C. 121 to elect a single disclosed subspecies, or a single grouping of patentably indistinct subspecies (i.e. 1 election must be made), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.		

If Applicant elects Species II, the application further contains claims directed to the following patentably distinct sub-species:

BI - referring to a method of fabricating a superconducting device comprising a superconducting quantum interference device (SQUID) (Par. 0021);					BII - referring to a method of fabricating a superconducting device comprising a bolometer (Par. 0021);											BIII - referring to a method of fabricating a superconducting device comprising a superconducting electrical connection (Par. 0021).
The subspecies are independent or distinct because they recite mutually exclusive characteristics. In addition, these subspecies are not obvious variants of each other based on the current record.										1 election must be made), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.		
		
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

07/24/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812